UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5156



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDREW TERRELL JENKINS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:05-cr-01223)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Christopher Todd Hagins, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrew Terrell Jenkins pleaded guilty, pursuant to a plea

agreement, to one count of possession of a firearm and ammunition

after having been convicted of a crime punishable by more than one

year of imprisonment, in violation of 18 U.S.C. § 922(g) (2000),

and one count of possession of a stolen firearm, in violation of 18

U.S.C. § 922(j) (2000).    In the plea agreement, Jenkins stipulated

that he qualified for sentencing as an armed career criminal based

on three prior convictions for burglary.         The district court

sentenced Jenkins to 188 months of imprisonment. Jenkins timely

appealed.

            On appeal, counsel filed an Anders1 brief, in which he

states there are no meritorious issues for appeal, but questions

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Jenkins’ guilty plea, and whether the sentence imposed

was unreasonable or otherwise in violation of law.       Jenkins was

advised of his right to file a pro se supplemental brief, but has

not filed a brief.    The Government declined to file a brief.    We

affirm.

            Jenkins did not move in the district court to withdraw

his guilty plea, therefore this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.          See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).      Prior to


     1
      Anders v. California, 386 U.S. 738 (1967).

                                - 2 -
accepting a guilty plea, the trial court must ensure the defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and other various rights, so it is

clear that the defendant is knowingly and voluntarily entering his

plea.    The court must also determine whether there is a factual

basis for the plea.         Fed. R. Crim. P. 11(b)(1), (3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).                 Counsel

does not specify any deficiencies in the district court’s Rule 11

inquiry, and our review of the plea hearing transcript reveals that

the court conducted a thorough Rule 11 colloquy that assured

Jenkins’ plea was made both knowingly and voluntarily.

              We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

“Consistent with the remedial scheme set forth in United States v.

Booker, 543 U.S. 220 (2005), a district court shall first calculate

(after    making    the   appropriate   findings     of      fact)   the    range

prescribed by the guidelines.”        Hughes, 401 F.3d at 546.             Counsel

does not assert that the district court erred in determining the

applicable Guidelines2 range, and our review of the record reveals

no error.      Next, the district court must consider the Guidelines

range    in   conjunction   with   other    relevant      factors    under    the

Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and

impose    a   sentence.     “A   sentence   within     the    proper   advisory


     2
        U.S. Sentencing Guidelines Manual (2005).

                                    - 3 -
Guidelines range is presumptively reasonable.”      United States v.

Johnson, 445 F.3d 339, 341-42 (4th Cir. 2006).     If a court imposes

a sentence outside the Guidelines range, the court must state its

reasons for doing so.   Hughes, 401 F.3d at 546.   The sentence must

be “within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47 (citations omitted).     In this case, Jenkins was

sentenced to the minimum of the Guidelines range, and we conclude

that his sentence is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Jenkins’ convictions and sentence.       This court

requires that counsel inform Jenkins, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Jenkins requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Jenkins.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 4 -